EXHIBIT 10.17

AMENDMENT

Reference is made to (i) the Subscription Agreement, dated as of January 14,
2004 (the “Series F Subscription Agreement”), among Diametrics Medical, Inc.
(the “Company”) and Mercator Momentum Fund, LP, Mercator Momentum Fund III LP
and Long View Fund, LP (collectively, the “Purchasers”), and (ii) the Common
Stock Purchase Warrants of the Company dated January 14, 2004 as amended May 28,
2004, issued to Mercator Advisory Group LLC (“MAG”) and the Purchasers (the
“Series F Warrants”). Schedule A hereto sets forth the number of Series F
Warrants currently held by MAG and the Purchasers.

This Amendment is being signed in connection with and as a condition precedent
to the issuance of up to $3,000,000 in aggregate principal amount of convertible
notes (the “Convertible Notes”) to be issued pursuant to that certain
Subscription Agreement dated December 14, 2004 among the Company and the
purchasers parties thereto.

The Company, MAG and each Purchaser hereby agree as follows:

1. Paragraph 1.1 of the Series F Warrants is hereby amended in its entirety to
read as follows:

“This Warrant is exercisable in whole or in part (but not as to any fractional
share of Common Stock), at any time and from time to time, but prior to 6:00
p.m. on the Expiration Date set forth above.”

2. Paragraph 1.2 of the Series F Warrants is hereby amended in its entirety to
provide that the exercise price shall be $0.025 per share.

3. Each Purchaser acknowledges and agrees that any pledge of assets by the
Company in connection the issuance of the Convertible Notes shall not be deemed
as a liquidation pursuant to paragraph (d)(iii) of the Certificate of
Designations of Series F Convertible Preferred Stock of the Company.

4. Except as hereby amended, all other terms of the Series F Subscription
Agreement and the Series F Warrants remain in full force and effect.

5. The validity, construction and enforceability of this Amendment shall be
governed by the internal law of the State of Minnesota, without regard to
conflict of law principles.

6. This Amendment may be executed in any number of counterparts and by the
different parties on separate counterparts, and each such counterpart shall be
deemed to be an original, but all such counterparts shall together constitute
but one and the same document.

7. This Amendment shall be binding upon the Company, the Purchasers and their
respective successors and assigns, and shall inure to the sole benefit of the
Company, the Purchasers and the successors and assigns of the Company and the
Purchasers.

     
Dated: December 15, 2004
  DIAMETRICS MEDICAL, INC.
By: /s/ David B. Kaysen
Name: David B. Kaysen
Title: President and CEO
 
   
 
  MERCATOR MOMENTUM FUND, LP
By: /s/ David Firestone
Name: David Firestone
Title: Managing Member, Mercator Advisory
Group LLC
 
   
 
  MERCATOR MOMENTUM FUND III, LP
By: /s/ David Firestone
Name: David Firestone
Title: Managing Member, Mercator Advisory
Group LLC
 
   
 
  LONG VIEW FUND, LP
By: /s/ S. Michael Rudolph
Name: S. Michael Rudolph
Title: Investment Advisor
 
   
 
  MERCATOR ADVISORY GROUP, LLC
By: /s/ David Firestone
Name: David Firestone
Title: Managing Member
 
   

1

Schedule A

Series F Warrants

         
Mercator Momentum Fund, LP
    1,020,892  
Mercator Momentum Fund III, LP
    1,895,833  
Long View Fund, LP
    583,275  
Mercator Advisory Group LLC
    2,500,000  

2